936 F.2d 573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil S.A. JABBAAR, Plaintiff/Appellant,v.Donal CAMPBELL, et al., Defendant/Appellees.
No. 90-5995.
United States Court of Appeals, Sixth Circuit.
July 1, 1991.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and FEIKENS, Senior District Judge*.
PER CURIAM.


1
Appellant appeals pro se from the district court's grant of summary judgment in favor of defendants, various prison officials, in this action brought under 42 U.S.C. Sec. 1983 alleging that the denial of a pork-free diet as required by his religion violated his constitutional rights.  Appellant argues that reversal is warranted since the district judge was "biased" in deciding his case.  Because appellant never raised the issue of the district court judge's alleged bias prior to this appeal, it is not properly reviewable by this court.  See White v. Anchor Motor Freight, Inc., 899 F.2d 555, 559 (6th Cir.1990);  Pinney Dock & Transport Co. v. Penn Cent. Corp., 838 F.2d 1445, 1464 (6th Cir.), cert. denied, 488 U.S. 880 (1988).


2
With regard to the district court's denial of appellant's motion to amend his complaint so as to allege a new cause of action, the district court correctly concluded that such an amendment of pleadings was barred by the doctrine of res judicata.    Accordingly, the district court's grant of summary judgment in favor of defendants is AFFIRMED.



*
 The Honorable John Feikens, United States District Court for the Eastern District of Michigan, sitting by designation